


115 HR 2708 IH: Veterans Independent Living Enhancement Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 2708
IN THE HOUSE OF REPRESENTATIVES

May 25, 2017
Ms. Michelle Lujan Grisham of New Mexico (for herself, Mr. Ben Ray Luján of New Mexico, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To amend title 38, United States Code, to repeal the limitation on the number of veterans authorized to be enrolled in programs of independent living services and assistance administered by the Secretary of Veterans Affairs.
 
 
1.Short titleThis Act may be cited as the Veterans Independent Living Enhancement Act.  2.Repeal of limitation on number of veterans enrolled in programs of independent living services and assistance administered by the secretary of veterans affairs (a)RepealSection 3120 of title 38, United States Code, is amended— 
(1)by striking subsection (e); and  (2)by redesignating subsection (f) as subsection (e). 
(b)Conforming amendmentSubsection (a) of such section is amended by striking subsection (f) and inserting subsection (e).  (c)Report to congressNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a plan to educate employees of the Department of Veterans Affairs whose responsibilities relate to vocational rehabilitation counseling or employment counseling about the benefits and appropriate use of the independent living services provided under section 3120 of title 38, United States Code. 

